Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim 1 is allowable. Claims 9-11, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among inventions I-III, as set forth in the Office action mailed on 8/19/21, is hereby withdrawn and claims 9-11 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
REASONS FOR ALLOWANCE
Claims 1, 2, 4-6, 8-12, 16, 17, and 21-28 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1, 5, 12, and 17, fig. 4, 5, and 8b of Kelly (US 2006/0194567) teaches a front end system comprising: a radio frequency switch [30]; a switch controller [110] configured to bias the radio frequency switch with a charge pump voltage (-Vdd from 120 to buffer of fig. 8b) in a first state of a switch enable signal [130]; and a charge pump [120] configured to generate the charge pump voltage at a charge pump output terminal, the charge pump including a switched capacitor [216] and a plurality of switches [208, 210, 212, 214] configured to charge the switched capacitor during a charging operation of the charge pump and to connect the switched capacitor to the charge pump output terminal during a discharging operation of the charge pump, the plurality of switches configured to operate with non-overlap between the charging operation and the discharging operation (fig. 5c). The prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including, the plurality of switches including a pair of charging switches connected between a second end of the switched capacitor and a reference voltage and a pair of discharging switches connected between the second end of the switched capacitor and the charge pump output terminal, a first charging switch of the pair of charging switches being controlled by a first clock phase signal, an input of the inverter receiving a second clock phase signal delayed relative to the first clock phase signal, and a second charging switch of the pair of charging switches being controlled by a third clock signal phase delayed relative to the second clock phase signal.
Regarding claims 2, 4, 6, 8-11, 16, and 21-28, these claims are allowed since they depend on claims above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIBIN CHEN whose telephone number is (571)270-5768.  The examiner can normally be reached on 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on (571) 272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SIBIN CHEN/Primary Examiner, Art Unit 2896